DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nipper et al. (U.S. 2009/0036237) in view of Lindsay (U.S. 2008/0102972). 
Regarding claim 1, Nipper discloses a golf instruction apparatus and analytics platform, (“determining a golfer's detailed performance in such sporting games” and “software is adapted and arranged to perform a number of key functions with respect to observing, analyzing, predicting and recording the performance of one or multiple players”), a base unit operable to receive stimuli related to the state of a golf ball, (“detecting via the LMS one or more parameters of a golf ball struck by a golf club within the tee area”, par. 0011), wherein the Examiner views the Nipper’s teaching of detecting “one or more parameters” as being equivalent to the claimed “receive stimuli” limitation. Nipper further discloses a processor coupled to the base unit operable to digitize said stimuli into input data, (“analyzing via software for flight modeling the one or more parameters of the golf ball”, par. 0011), an analytics engine comprising software, (“analyzing via software”, par. 0011), in the form of computer instructions stored on a computer readable medium and executed by a processor, (“a launch monitor system (LMS) for use in the present invention may comprise one or more of a variety of sensors and sensor types, such as both an optical sensor net and acoustical detectors for detecting and communicating to one or more data processors, the movement parameters of the struck golf ball as it is struck at the tee site”, par. 0030), the analytics engine operable to correlate the input data with at least one external variable, (“the invention gathers and integrates data regarding one or more parameters that influence the flight path of the struck ball”, par. 0030), wherein the Examiner views the “one or more parameters that influence the flight path of the struck ball” as being equivalent to at least one external variable, wherein Nipper further teaches using an algorithm, process the correlated input data and at least one external variable to obtain a result, (“ The present inventions integrate a launch monitoring system with a ball trajectory or flight modeling algorithm, operating with respect to data sets obtained from one or more launch monitors, to predict the flight path and landing position of a struck golf ball”, par. 0010), and output the result, (“Numerous graphic displays can be presented before, during and after a shot or game in order to provide scoring, performance feedback”, par. 0031). 
Nipper, however, is silent on the issue of analyzing a golf ball on a putting surface. In a related art Lindsay discloses a putting instruction and analytics platform, (“It is an object of the present invention to provide a method and system for putting analysis”, par. 0004), wherein Lindsay further discloses a base unit that is configured to capture, measure, and analyze a golf ball on putting surface by receiving stimuli to the state of the golf ball on the putting surface, (“Various means may be adopted to sense the speed and direction of a ball as it approaches a target. For example a video camera may be used to record the ball as it rolls towards the hole and video analysis then used to compute the path and roll rate of the ball”, par. 0014). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the putting analysis of Lindsay into the art disclosed by Nipper in order to provide a golfer more reliably and usefully assistance for putting success, as disclosed by Lindsay, (par. 0004). 
Regarding claim 2, Nipper discloses wherein the stimuli is at least one selected from the group consisting of location of the golf ball relative to a start position and an actual or virtual target or target hole, speed, velocity, acceleration and deceleration of the golf ball over a selected length of travel, golf ball force at any time prior to, and upon impacting or reaching the actual or virtual target or target hole, spin of the golf ball at any time prior to, and upon reaching or impacting the actual or virtual target or target hole and lift of the golf ball off a club face, (“the invention gathers and integrates data regarding one or more parameters that influence the flight path of the struck ball, such as the ball's vertical and horizontal launch angles, launch velocity components, aerodynamic flight properties such as ball spin velocity and direction”, par. 0030), wherein the Examiner views Nipper’s teaching of “ball spin velocity” as meeting the limitation of the stimuli being selected from the group consisting of velocity. 
	Regarding claim 3, Nipper discloses wherein the at least one external variable is one selected from the group consisting of user position, actual or virtual target location, actual or virtual target hole location, gradient between selected locations, wind velocity, wind acceleration,Page 2 of 5Appl. No.15/969,617 Election Dated February 9, 2020characteristics of a putting surface, including attributed speed based on the measurement of static and dynamic co-efficient of friction and obstacles, (“measured wind direction and velocity”, par. 0030), wherein the Examiner views Nipper’s teaching of “measured wind direction and velocity” as meeting the limitation of the external variable being selected from the group consisting of wind velocity. 
Regarding claim 4, Nipper discloses wherein at least one of the at least one external variables are previously stored in a memory accessible by the processor, (“The system may further include storage means to store and access historical data of players”, par. 0049).
Regarding claim 5, Nipper discloses wherein at least one of the at least one external variables are sensed, collected and stored in a memory accessible by the processor contemporaneously with the receipt of stimuli related to the state of the golf ball, (“The gathered data is processed via flight modeling software and may be reported in various forms, integrated with other data, or stored via the software-facilitated components of the inventions”, par. 0045). 
Regarding claim 6, Nipper discloses wherein the external variables comprise spatial orientation of ball relative to a target, speed and velocity of the ball, when impacting target compared to an acceptable speed range, spin of the ball, lift of the ball off club face, and a visual representation of the putting stroke, (“the invention gathers and integrates data regarding one or more parameters that influence the flight path of the struck ball, such as the ball's vertical and horizontal launch angles, launch velocity components, aerodynamic flight properties such as ball spin velocity and direction, measured wind direction and velocity, and current air density to predict the flight path and likely landing location for the ball”, par. 0030, and “Numerous graphic displays can be presented before, during and after a shot or game”, par. 0031 ). 
Regarding claim 7, Nipper discloses comprising a display for displaying the output results, (“Numerous graphic displays can be presented before, during and after a shot or game in order to provide scoring, performance feedback”, par. 0031). 
Regarding claim 8, Nipper discloses wherein the stimuli and at least one external variable is received in the base unit using a sensor selected from the group consisting of a camera, motion detector, infrared sensor, sonar, and acoustic sensor and an at least one external variable is received using a sensor selected from the group consisting of a keypad, mouse, touchscreen, camera, infrared sensor, sonar, acoustic sensor, wind vane, friction detector and motion detector, (“a launch monitor system (LMS) for use in the present invention may comprise one or more of a variety of sensors and sensor types, such as both an optical sensor net and acoustical detectors”, par. 0030), wherein the Examiner views Nipper’s teaching of “acoustical detectors” as meeting the limitation of the stimuli being selected from the group consisting of an acoustic sensor. Reply to Office Action mailed January 10, 2020Attorney Docket No. MARK.0014
   	Regarding claim 9, Nipper discloses wherein the output result comprises a user's putting performance relating to user and distance control, (“that first player stroke data can be immediately presented as one or more graphic images, or video squirts, while the ball is still in the air. In one aspect, systems of the present invention can thus present virtually a number of parameters of the ball's flight. Such parameters include the likely trajectory of the ball, it's likely impact point on the course, and the likely bounce and roll characteristics of the ball”, par. 0032). 
	Regarding claim 13, Nipper discloses wherein at least one of the input data, external variables, algorithm and output are transmitted and stored in a remote or distributed server, (“All related performance data with respect to a first player, or with respect to a group of players, can be stored in any amenable storage means”, par. 0064), wherein the Examiner views Nipper’s teaching of “any amenable storage means” as meeting the limitation of a distributed server. 

Claims 10 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nipper et al. (U.S. 2009/0036237) as applied to claim 1 above, and further in view of Tremblay-Munger et al. (U.S. 2015/0057111). 
Regarding claim 10, Nipper, as cited above, discloses a golf instruction apparatus and analytics platform, however, Nipper is silent on the issue of said apparatus comprising a mobile device or terminal. In a related art, Tremblay-Munger discloses a golf instruction apparatus and analytics platform, (“the present disclosure relates to the automatic identification, measurement and quantification of a player's individual performance”, par. 0002, and “Such characteristics of movement can be found, with necessary adaptations, in other sports and movements such as golf swing”, par. 0089), wherein Tremblay-Munger further discloses the base unit comprising a mobile device, (“the sensor unit 10 synchronizes with a remote computer 100 such as a smart phone for updating data and usage statistics”, par. 0156). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to combine mobile device of Tremblay-Munger into the art disclosed by Nipper in order to allow the user to keep a longer history of statistics, but also to access performance data and other quantified motion data of members of a wide user community, as disclosed by Tremblay-Munger, (par. 0156). 
Regarding claim 11, as stated above, Nipper is silent on the issue of said apparatus comprising a mobile device or terminal. Tremblay-Munger, as cited above, teaches the base unit comprising a mobile device, wherein Tremblay-Munger further discloses that the base unit and the mobile device may be coupled over a wired or, Wi-Fi, Bluetooth, or cellular link, (“using a wired or wireless connection of the smart phone (cellular, Wi-Fi, Bluetooth)”, par. 0156). Therefore, as stated above, one would be motivated to combine mobile device of Tremblay-Munger into the art disclosed by Nipper in order to allow the user to keep a longer history of statistics, but also to access performance data and other quantified motion data of members of a wide user community, as disclosed by Tremblay-Munger, (par. 0156). 
Regarding claim 12, as cited above, Nipper, discloses a golf instruction apparatus and analytics platform, wherein Nipper further discloses a recording module for video recording a user’s putting stroke from the vantage point of a simulated target hole, (“images of the golfer's swing can be recorded and played back through the same monitors. Moreover, the virtual data gathered by the launch monitor can be integrated with the camera data to present a composite image of the first player's performance, for example, on a stroke-by-stroke basis”, par. 0047), a sensing circuit for sensing position and velocity of a putted golf ball, (“a launch monitor system (LMS) for use in the present invention may comprise one or more of a variety of sensors and sensor types, such as both an optical sensor net and acoustical detectors for detecting and communicating to one or more data processors, the movement parameters of the struck golf ball as it is struck at the tee site”, par. 0030), but Nipper is silent on disclosing the material of a housing, a transceiver, and, although obvious, a power source. In a related art Tremblay-Munger discloses a housing being made of a rigid material, preferably a hard plastic such as polyvinyl chloride, (“Enclosure 90 is made of a material such as plastic or PVC (Polyvinyl chloride)”, par. 0112), a microprocessor running base unit firmware for driving a camera and I/O, (“a microprocessor executing algorithms for identifying and quantifying motion and memory means”, par. 0037 and “the sensor unit 10 can be connected to and communicate with other, external sensors (not shown) which data are processed as raw data by the microcontroller”, “a camera, a video camera”, par. 0114), a transceiver for remotely communicating video data to a mobile terminal, (“the sensor unit 10 synchronizes with a remote computer 100 such as a smart phone”, and “player performance data can be then compared to external similar data representative of other players' performance. Quantified motion data can be then presented via ergonomic, intuitive and engaging interfaces”, par. 0156), wherein the Examiner views the synchronization with a smart phone as meeting the claim limitation of a transceiver remotely communicating with a mobile terminal, and quantified motion as meeting the limitation of video data, which is further shown in fig. 6a, wherein Tremblay-Munger further discloses a power source, (“battery”, par. 0109 and part 70 of fig. 1). 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to combine Tremblay-Munger’s teaching of housing material, mobile synchronization, and a microprocessor driving a camera in order to provide a motion tracking system which can operate without the need for a specific or prior instruction or action by the user, that recognizes movements automatically and which can be used seamlessly and continually over a long period of time without the need for external systems, as disclosed by Tremblay-Munger, (par. 0167). 
Regarding claim 14, as cited above, Nipper discloses collecting input data, comprising external variables, algorithm values, and the output being transmitted and stored, but Nipper is silent on the issue of disclosing machine learning and artificial intelligence techniques. In a related art, Tremblay-Munger discloses machine learning and artificial intelligence techniques are applied thereto to provide insights into the user's past, current and predicted performance, (“a step wherein the microcontroller 30 processes motion data acquired by the inertial sensor 20 in real time to detect for the presence of "known" motion patterns by a correlation process involving motion patterns (defined below) stored on memory 40. For example, new motion patterns can be "learnt" or acquired by loading a pre-existing library of motion patterns, or by using the sensor unit 10 in recording mode while specific motions are executed by user”, par. 0120). Therefore, it would have been obvious to one ordinary skill to combine the machine learning techniques of Tremblay-Munger into the art disclosed by Nipper in order to provide acquisition of higher quality data by the identification of non-choreographed movements using algorithms executed by microcontroller that identifies and validates motion metrics by comparing raw data from inertial sensor to a bank of motion metrics on memory, as disclosed by Tremblay-Munger, (par. 0169). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715